In re Davis, Roderick W.; — Plaintiffs); applying for supervisory and/or remedial writ; Parish of Natchitoches, 10th Judicial District Court, Div. “B”, Nos. 39,525, 39,526, 39,527.
Relator represents that the district court has failed to respond to a request he submitted for an estimate of the cost of reproduction of documents. If relator’s representation is correct, the district court is ordered to consider and act on his request. If relator’s representation is incorrect, the district court is ordered to accept, file and act upon relator’s application which is herewith transferred to the district court. LSA — R.S. 44:35(C).
WATSON, J., not on panel.